729 F.2d 1026
Carl Edwin WIGGINS, Petitioner-Appellant,v.Dan V. McKASKLE, Acting Director, Texas Department ofCorrections, Respondent-Appellee.
No. 80-2278.
United States Court of Appeals,Fifth Circuit.
April 16, 1984.

Craig Smyser, Houston, Tex.  (Court-appointed), for petitioner-appellant.
Leslie A. Benitez, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas;  Fred Shannon, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before GARZA, POLITZ and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The Supreme Court of the United States, --- U.S. ----, 104 S. Ct. 1620, 79 L.Ed.2d ----, has reversed the judgment of this Court, 681 F.2d 266, and remanded the cause to us for further procedures in conformity with its opinion.


2
Accordingly, it is now ordered that the judgment of the district court in this cause be, and the same is hereby, AFFIRMED.